 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   JORGE CONTRERAS,                                   Case No. 1:19-cv-01523-AWI-SAB
12                  Petitioner,                         DEATH PENALTY CASE
13          v.                                          ORDER FOLLOWING CASE
                                                        MANAGEMENT CONFERENCE
14   RONALD DAVIS, Warden of San Quentin
     State Prison,
15
                    Respondent.
16

17

18

19         The undersigned held an initial case management conference on February 24, 2020 at

20 11:15 a.m. in Department 9. Brian Pomerantz and Ken Murray appeared for Petitioner, Jorge

21 Contreras. Deputy Attorney General Christina Simpson appeared for Respondent, Ronald

22 Davis. All counsel appeared telephonically.

23         The Court will address separately the matters discussed with counsel for Petitioner

24 during the ex parte portion of the conference except as provided below.

25         Accordingly, for the reasons stated on the record and for good cause shown:

26         1.      Counsel for the parties shall meet and confer regarding the state court record

27                 lodged by Respondent and counsel for Petitioner shall file any notice of

28                 insufficiency required by Rule 191(h)(2) of the Local Rules of the United States
                                                   1
 1                      District Court for the Eastern District of California (hereinafter “Local Rules”)

 2                      by March 24, 2020.

 3              2.      Petitioner shall file his petition pursuant to 28 U.S.C. § 2254, including

 4                      argument and points and authorities by December 9, 2020. References to the

 5                      state court record in the petition shall include the docket number for the Notice

 6                      of Lodging, the attachment number, and the Bate-stamp numbers followed, in

 7                      parentheses, by the abbreviated name of the volume of the record and any

 8                      internal pagination. For example, if the Notice of Lodging appears as electronic

 9                      court filing number 40 and the first attachment is the first 300 pages of the

10                      Clerk’s Transcript on Appeal, the citation form would be “DOC. No. 40-1,

11                      AG00001-AG00300 (CT 1-300).”

12              3.      Respondent shall file either a responsive pleading to the federal petition other

13                      than an answer, or an answer to the federal petition including all substantive and

14                      procedural defenses, argument and points and authorities by June 9, 2021. If

15                      Respondent files any responsive pleading, other than an answer, then Petitioner

16                      shall file their opposition by September 9, 2021, with Respondent filing their

17                      reply by October 12, 2021. Otherwise, Petitioner shall file any reply to the

18                      answer by December 9, 2021.

19              4.      Counsel for both parties are directed to familiarize themselves with the Guide to

20                      Case Management and Budgeting in Capital Habeas Cases, Eastern District of

21                      California Fresno Division (hereinafter the “Guide”).1

22              5.      Counsel for Petitioner is directed to comply with the sealing requirements of

23                      Local Rule 141 regarding their request at the ex parte conference to file under

24                      seal documentation regarding application of the Guide to the facts and

25                      circumstances of this case. Counsel may lodge with the Court documentation

26                      proposed for sealing in the manner provided by Rule 141.

27

28   1
         Available at http://www.caed.uscourts.gov/caednew/index.cfm/forms/cja-capital-habeas-forms/
                                                             2
 1            6.      The parties are advised that the Court will view any request to extend the above

 2                    timeline with disfavor absent reasonably unforeseeable and unavoidable

 3                    circumstances showing good cause for an extension of time.

 4 IT IS SO ORDERED.

 5
     Dated:        February 25, 2020
 6                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      3
